Title: André Thoüin to Thomas Jefferson, 18 December 1815
From: Thoüin, André,Lakanal, Joseph
To: Jefferson, Thomas


          
            Monsieur et Vénérable Collègue,
             Paris le 18. Xbre 1815.
          
          Permettez-moi de vous présenter un de nos Savans confrères, Mr Lakanal, membre dela classe d’histoire et de Littérature Ancienne de notre institut; homme recommandable par Sa moralité autant que par ses connaissances et aux quels nos institutions Scientifiques ont de grandes obligations. Il quitte notre vieille Europe, dans laquelle la civilisation va en retrogradant, pour Se fixer lui et plusieurs de ses amis dans la jeune Amérique, appellée à de si hautes destinées et où déjà l’organisation sociale offre à Ses heureux habitans la liberté, la tranquillité et le bonheur. Il emporte avec lui des capitaux asséz considérables pour établir Sa fortune et la rendre indépendante; mais ce qui vaut mieux pour Ses nouveaux concitoyens, Sont le grand nombre de connaissances et le fonds de philosophie dont il est en possession.
          Veuillez, je vous prie, accueillir Mr Lakanal, lui donner les conseils dont il a besoin dans Sa nouvelle carrière et lui rendre les Services dont il pourra avoir besoin. Vous obligerez un galant homme qui vous en aura ainsi que moi la plus Sincère et la plus durable obligation.
          
            Recevez je vous prie Monsieur et vénérable collègue L’expression de mon très respectueux attachement
            Thoüin
          
         
          Editors’ Translation
          
            
              Sir and Venerable Colleague,
               Paris 18. December 1815.
            
            Allow me to introduce to you one of our learned fellow members, Mr. Lakanal, a member of the class of  history and ancient literature at our institute; this man is recommended for his morality as well as for his knowledge, and our scientific institutions owe much to him. He is leaving our old Europe, where civilization is regressing, to settle with several of his friends in young America, which is destined for great things, and where the organization of society offers its fortunate inhabitants liberty, tranquility, and happiness. He is taking with him a rather considerable capital, enough to establish his fortune and become financially independent, but what will be most valuable to his new fellow citizens is the great  variety of knowledge and understanding of philosophy he has mastered.
            Please be so kind as to welcome Mr. Lakanal, give him the advice he will need in his new career, and help him in whatever way he might need. You will thereby oblige a gentleman who will join me in most sincere and lasting gratitude.
            
              Please accept, Sir and venerable colleague, the expression of my respectful attachment
              Thoüin
            
          
        